Title: From Thomas Jefferson to James Dinsmore, 1 November 1807
From: Jefferson, Thomas
To: Dinsmore, James


                        
                            Sir
                            
                            Washington Nov. 1. 07.
                        
                        I find that the window weights will be so small & long that the small degree of warping which happens in
                            their cooling will probably render them useless; I have therefore this day ordered 1000. lb. of pig lead from Philada,
                            which I observe costs but ¾ of the price of bar-lead, to wit, 10 cents, and I presume is as good for our purpose. you
                            may expect it at Richmond in 3. weeks from this time. the oil & white lead for mr Barry left Philadelphia Oct. 25. &
                            of course will be at Richmond the 2d. week of this month. I salute you with esteem.
                        
                            Th: Jefferson
                            
                        
                    